Citation Nr: 0403243	
Decision Date: 02/05/04    Archive Date: 02/11/04	

DOCKET NO.  00-08 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for lumbar 
strain, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased (compensable) initial rating 
for postoperative residuals of nasal fracture. 

3.  Entitlement to an increased (compensable) initial rating 
for laceration of the left upper lip. 

4.  Entitlement to an increased (compensable) initial rating 
for residuals of a laceration of the left upper arm.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1988 to 
December 1988 and inactive duty for training on October 2, 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that granted service connection 
for lumbar strain as a residual of a back injury, 
postoperative residuals of a nasal fracture, laceration of 
the left upper lip, and laceration of the left upper arm.

During a personal hearing held before the undersigned in June 
2003, the veteran, at page 14, indicated a desire to claim 
entitlement to service connection for headaches.  The issue 
of entitlement to service connection for headaches is 
referred to the RO for its consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

During the veteran's personal hearing, in June 2003, he 
indicated that he had received treatment at the Lebanon, 
Pennsylvania VA facility from 1996 to 2000, from the Houston, 
Texas VA facility from 2000 to 2002, and at the Decatur, 
Georgia VA facility from 2002 until the present.  The record 
does not indicate that these treatment records have been 
associated with the claim file.

Subsequent to the veteran's personal hearing, in June 2003, 
the veteran submitted additional relevant evidence and did 
not waive RO consideration of this evidence.

Accordingly, the appeal is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and insure that all VCAA notice 
obligations have been satisfied in 
accordance with any applicable legal 
precedent.

2.  The RO should contact the Lebanon, 
Pennsylvania VA medical facility and 
request copies of all records relating to 
treatment of the veteran from January 
1996 through 2000, the Houston, Texas VA 
medical facility and request copies of 
all records relating to treatment of the 
veteran from January 2000 through 2002, 
and the Decatur, Georgia VA medical 
facility and request copies of all 
records relating to treatment of the 
veteran from January 2002 until the 
present.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of the veteran's 
service-connected lumbar strain and 
laceration of the left upper arm.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.

The examiner is also requested to set 
forth in degrees of excursion, any 
limitation of motion of the lumbar spine 
and left arm.  The examiner is also 
requested to:  (1) Express an opinion as 
to whether pain that is related to the 
veteran's service-connected lumbar spine 
and laceration of the left upper arm 
could significantly limit the function 
ability of the low back or left arm 
during flare-ups, or when the low back or 
left arm are used repeatedly over a 
period of time, and express this 
determination, if feasible, in terms of 
the additional loss of range of motion 
due to pain on  use or during flare ups; 
(2) express whether as a result of the 
service-connected lumbar strain and 
laceration of the left upper arm, the 
lumbar spine or left arm exhibit weakened 
movement, excess fatigability or 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion 
with respect to whether or not these 
factors result in additional loss of 
range of motion, it should be so stated.  

The examiner is also requested to 
indicate whether the veteran experiences 
any paralysis related to the laceration 
of the left upper arm and, if so, the 
degree and symptoms related thereto.  The 
examiner is also requested to indicate 
whether the scar that is residual to the 
laceration of the left upper arm is 
superficial, unstable, painful on 
examination, or effects the function of 
any part.

4.  The veteran should be afforded a VA 
nose and lip examination to determine the 
nature and extent of his service-
connected postoperative residuals of a 
nasal fracture and laceration of the left 
upper lip.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review is accomplished.  The 
examiner is requested to report all 
symptoms related to the veteran's 
postoperative residuals of a nasal 
fracture and indicate whether the veteran 
experiences a 50 percent obstruction of 
the nasal passage on both sides or 
complete obstruction on one side.

The examiner is also requested to examine 
the veteran's service-connected 
laceration of the upper left lip.  The 
examiner is requested to indicate the 
length and width, at the widest part, of 
the scar on the left upper lip as well as 
indicate whether the surface contour of 
the scar is elevated or depressed on 
palpation or adherent to underlying 
tissue.  The examiner is also requested 
to indicate whether there is visible or 
palpable tissue loss and either gross 
distortion or asymmetry of the veteran's 
lips.  The examiner should also indicate 
whether the scar is superficial, poorly 
nourished, tender and painful on 
objective demonstration, or affects the 
function of any part.

5.  Then, the RO should readjudicate the 
issues on appeal with appropriate 
consideration of changes to the rating 
criteria for evaluating the spine, 
effective September 26, 2003.  66 Fed. 
Reg. 51454-51458, August 27, 2003.  If 
any claim remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



